Citation Nr: 0900240	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran submitted new and material evidence to 
reopen the claim for entitlement to service connection for 
residuals of head and brain injury, and if so, whether the 
veteran is entitled to service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 through June 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The North Little Rock, 
Arkansas, RO is currently handling the claim.


FINDINGS OF FACT

1. The veteran's claim for service connection for residuals 
of brain injury in service was denied in November 2001, and 
an appeal was not perfected.

2. A July 2005 private physician's report and a January 2006 
lay statement, neither of which were of record at the time of 
the November 2001 rating decision, confirm the in-service 
beating of the veteran and suggest that he has a current 
brain injury as a result.  

3. The medical evidence of record shows that the veteran has 
a current left-sided brain injury that is as likely as not a 
residual of the in-service incident confirmed in available 
service medical records and lay statement. 


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
head and brain injury; the claim is reopened. 38 U.S.C.A. §§ 
5108, 7104(b), 7105(c) (West 2005); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302 (2008).

2. The criteria for service connection for residuals of head 
and brain injury are met. 38 U.S.C.A. § 1131 (West 2005); 38 
C.F.R. § 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for entitlement to 
service connection for residuals of a head and brain injury 
in service.  A claim that has been denied, and not appealed, 
will not be reopened and considered on the same factual 
basis. 
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  In this case, the veteran submitted a 
statement in April 2004 attempting to reopen the claim.  The 
same claim was previously denied in a November 2001 rating 
decision.  The veteran submitted a timely notice of 
disagreement with that decision in March 2002, but did not 
perfect the appeal following the August 2002 Statement of the 
Case.  Thus, the November 2001 rating decision became final.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was denied due to the absence of 
medical evidence showing residuals of a brain injury during 
service.  See November 2001 rating decision. Since the 
November 2001 denial, which was not effectively appealed, 
relevant evidence has been added to the claims folder. In 
particular, the veteran submitted a buddy statement 
confirming the in-service incident described by the veteran 
in his claim, as well as a private physician's report showing 
a diagnosis of traumatic brain injury secondary to the 
alleged assault.  See July 2005 report from Dr. Smith and 
January 2006 lay statement.

These records specifically address the basis of the last 
prior final decision with regard to the veteran's claim. They 
establish the in service incident as well as residual 
injuries.  The evidence thereby relates to an unestablished 
fact necessary to substantiate the claim, and because this 
evidence was not in the claims folder at the time of the 
November 2001 rating decision, it is both new and material to 
the claim. Accordingly, the claim is reopened.

Service Connection 
For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999).

The veteran contends that he was severely beating during his 
tour in Germany in 1979 and suffered head trauma as a result.  
See April 2004 narrative statement by the veteran, and 
hearing transcript at page 3.  The service medical records 
associated with the claims folder fail to show that such an 
incident with residual injuries occurred, but it does not 
appear that the complete service medical records are 
associated with the claims folder.  A November 2002 response 
from the National Personnel Records Center (NPRC) indicates 
that all records they had were sent.  Because it appears that 
the veteran's service medical records are missing, VA has a 
heightened duty to consider the applicability of the benefit 
of the doubt, to assist the veteran in developing the claim, 
and to evaluate and discuss the evidence favorable to the 
veteran. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

A review of the available service medical records clearly 
confirms that he reported the incident in Germany while still 
in service.  In particular, the March 1985 periodic 
examination report clearly shows, "hearing deficit right 
ear; was injured in Germany 4 yrs ago (violence)."  Also, in 
January 2006, a fellow service member submitted a statement 
specifically recalling the beating incident in "Grafenware 
Germany" described by the veteran.  See January 2006 
statement by Mr. S.  Based upon this in-service and post-
service corroborative evidence, the Board does not dispute 
that there was an in-service incident in which the veteran 
was beaten.  The question remains whether he has current head 
and brain residuals of that incident.

Post-service medical evidence includes a March 1993 MRI of 
the brain from a private radiologist.  The MRI report shows 
"localized fluid collection in left parieto occipital region 
most consistent with encephalomalcia with CSF fluid in 
subarachnoid space from previous infarct or trauma."  A 
January 2002 VA CT Scan of the head revealed "findings 
consistent with remote trauma involving the left parietal 
region."  A May 2005 VA CT Scan of the head has similar 
findings.  Such findings suggest that there may be residuals 
from the confirmed in-service incident.

In July 2005, the veteran's private neuropsychologist 
submitted a narrative report regarding the veteran's 
condition.  In the report, the doctor again summarizes the 
1979 incident in Germany as described by the veteran.  Again, 
the Board accepts the veteran's recollection of the incident 
as fact.  Following a "neuropshychodiagnostic screening test 
profile," the examiner noted abnormalities that were 
described as "similar to that associated commonly with 
residuals of 'old' traumatic brain insult."  The doctor went 
on to diagnose cognitive dysfunction, diffuse, chronic, non-
psychotic, secondary to traumatic brain injury secondary to 
the alleged assault.

There is no additional evidence in the record, nor is any 
further evidence necessary.  The record establishes that the 
veteran was involved in a violent incident during service in 
Germany.  There is also competent medical evidence 
establishing that the veteran has current brain injury 
secondary to previous trauma, which has been noted in a 
private physician's report at the 1979 incident in service.  
Thus, it is as likely as not that the veteran's current brain 
injury is a residual of the in-service incident.  Service 
connection is warranted in this case.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

New and material evidence was submitted to reopen the 
veteran's claim for service connection for residuals of head 
and brain injury.

Entitlement to service connection for residuals of head and 
brain injury is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


